Appeal from original order dated June 18, 1942, dismissed, without costs. The appeal of defendant Cohen from order dated July 21, 1942, granting in part plaintiffs’ motion for her examination before trial, is dismissed, without costs. Upon cross-appeal of plaintiffs from so much of the order dated July 21, 1942, as denied their motion to examine defendant Cohen as to items 2, 3, 4 and 5 in plaintiffs’ notice of motion, the order is modified on the law by striking out the first ordering paragraph and by inserting in lieu thereof the following: “Ordered that plaintiffs’ motion be and the same is hereby granted as to the items set forth in the notice of motion”. As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to plaintiffs, the examination to proceed on five days’ notice. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.